FILED
                              NOT FOR PUBLICATION                           AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE MANUEL HUERTA-CARRILLO,                     No.   13-72789

                Petitioner,                      Agency No. A074-416-548

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                          Department of Homeland Security

                               Submitted July 26, 2016**

Before:         SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Jose Manuel Huerta-Carrillo, a native and citizen of Mexico, petitions for

review of the Department of Homeland Security’s (“DHS”) order reinstating his

1997 exclusion order under 8 U.S.C. § 1231(a)(5). Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo questions of law. Garcia de Rincon v. DHS,


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
539 F.3d 1133, 1136 (9th Cir. 2008). We deny in part and dismiss in part the

petition for review.

      Based on the transcript dated January 16, 1997, Huerta-Carrillo has not

established a gross miscarriage of justice in his initial exclusion proceedings.1 See

id. at 1138 (a petitioner may not obtain collateral review of the underlying order

being reinstated unless he demonstrates “a gross miscarriage of justice” in the

initial removal proceedings).

      We lack jurisdiction to review Huerta-Carrillo’s contentions related to the

underlying 2007 and 2011 Board of Immigration Appeals’ decisions because this

petition for review is not timely as to those decisions. See 8 U.S.C. § 1252(b)(1);

Stone v. INS, 514 U.S. 386, 405 (1995).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




      1
        The government has not contested the authenticity of the January 16, 1997,
transcript included in Huerta-Carrillo’s opening brief.

                                          2                                    13-72789